While agreeing with much of what Judge Holcomb has written in his dissent, I desire to briefly state my own reasons for disagreeing with the opinion of the majority.
Mr. R.D. Mackie, president of appellant corporation, upon being solicited by Edward Oddson, through the Seattle office of Mr. Mackie's brother, agreed to pay respondent's assignor sixty-five dollars for two weeks hospitalization for Mr. Oddson. It appears that Mr. Oddson then anticipated that at the end of the two weeks period he would be discharged from the hospital. An examination of the record satisfies me that Mr. Mackie intended to limit to sixty-five dollars his promise to pay the hospital. Mr. Oddson was a former employee of appellant, and it seems to me a perfectly reasonable proposition that the Mackie Mill Company might agree to help him in his sickness up to the amount specified. *Page 487 
Mr. Mackie, however, in writing to the hospital, neglected to limit appellant's contract to the sum of sixty-five dollars, or to any other sum, and therefore the hospital, having been entirely ignorant of the amount for which Mr. Mackie intended to render appellant liable, was authorized to rely upon appellant's letter of March 11th, quoted in the majority opinion. This letter is not a guaranty; it does not state that appellant will pay Oddson's bill if he does not; but it is an original contract by way of a direct promise to pay. Acting upon this promise, the hospital rendered to Mr. Oddson valuable service, room, board, and nursing, of which he was desperately in need. Had the letter which Mr. Mackie wrote limited appellant's liability to the sum of sixty-five dollars, as the record clearly shows Mr. Mackie intended, I am clearly of the opinion that the contract made was not ultra vires the corporate powers, as disclosed by appellant's articles of incorporation, which are in the record.
These articles vest appellant with wide authority, the objects for which the corporation was formed embracing eleven paragraphs. If the money which appellant agreed to pay be considered as a loan to Mr. Oddson, instead of a gift, two of the paragraphs above referred to directly conferred authority upon appellant to lend money.
Under modern business practices, I am convinced that, under the very broad powers assumed by appellant in its articles of incorporation, it should be held that appellant had authority to loan or give to a former faithful employee (and a possible future employee) sixty-five dollars, to be used in paying for necessary hospitalization, the employee himself being entirely without means.
I am not prepared to say that the amount due respondent's assignor is so great that appellant could *Page 488 
not lawfully contract to pay that amount for such services as were rendered to Mr. Oddson. It is also true that, under the circumstances disclosed by the record, if Mr. Mackie, as president of appellant, has unlawfully expended or diverted corporate funds, the corporation which chose him as its president, has its remedy against him.
While I am in hearty accord with the general principles applying to the doctrine of ultra vires, as laid down by the majority, it seems to me clear that each individual case must be decided upon its own facts, and I am convinced that, in the case at bar, it should be held that appellant is estopped to deny its contract.
For these reasons, I dissent from the conclusions reached by the majority.